DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-6, drawn to a method, classified in CPC B08B 9/0321.
II. Claims 7-17, drawn to an apparatus, classified in CPC B08B 3/14.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case, the method as claimed can be practiced by an apparatus that does not require: “a pump to circulate a cleaning solution through piping in the apparatus”; “a tempering element to heat the cleaning solution to an elevated temperature”; “a removable cap having a passageway therethrough, and a discharge port”; “an adaptor coupled to the passageway, said adaptor having a turbulence-inducing nozzle to create turbulent flow through at least the internal baffles and chambers of the at least one firearm suppressor and an attachment mechanism to mount the firearm suppressor thereto”; “a filtering element to remove dislodged residue from the at least one firearm suppressor from the cleaning solution.” Conversely, the apparatus as claimed can be used to store or air dry the firearm suppressor.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined and (ii) identification of the claims encompassing the elected invention. 
During a telephone conversation with JAMES MULDOON on 11/1/2022, a provisional election was made WITHOUT traverse to prosecute Invention I (claims 1-6).  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 7-17 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Provisional Application No. 63/006,228 (hereinafter “Provisional Application”), fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application:
Claim 1 recites the cleaning solution has “a temperature between about 100℉ and about 180℉,” but this claimed range is not disclosed in the Provisional Application. The Provisional Application only discloses that “The solution temperature may be between about 120°F and about 180°F, preferably 140°F to 180°F” (para. 0029).
Claim 3 recites a pressure of “between about 50 PSI to about 150 PSI,” but this claimed range is not disclosed in the Provisional Application. The Provisional Application only discloses a pressure “about between 80 to 150 PSI” (para. 0029).
Claim 4 recites a period of time of “between one and twelve hours,” but this claimed range is not disclosed in the Provisional Application. The Provisional Application does not disclose any specific durations.

Claim Objections
Claim 1 recites “a predetermined pressure and flow rate” at line 10-11. To avoid confusion, the terms “pressure” and “flow rate” should be separately recited. As a suggestion, the claim language can be changed to “a predetermined pressure and a predetermined flow rate.”
Claim 1 recites “flowing said non-petroleum-based cleaning solution . . . during a predetermined period of time” at line 9-11, whereas claim 4 recites “flowing said non- petroleum-based cleaning solution . . . at a period of time of between one and twelve hours.” The specification also uses the phrase “for a predetermined time period” (see para. 0033, 0036). As a recommendation, applicant should pick one preposition—during, at, for—and use it consistently throughout the claims.
Claim 3 recites “between about 50 PSI to about 150 PSI” at line 3-4. The word “to” should be changed to “and.”
Claim 3 recites “a pressure” at line 3. It’s unclear if this refers back to the “predetermined pressure” recited in claim 1. If they are the same, then the language of claim 3 should be changed to “the/said pressure” or “the/said predetermined pressure” to establish proper antecedent basis. As comparison, claim 2 recites “said temperature.”
Claim 4 recites “a period of time” at line 3. It’s unclear if this refers back to the “a predetermined period of time” recited in claim 1. If they are the same, then the language of claim 3 should be changed to “the/said period of time” or “the/said predetermined period of time” to establish proper antecedent basis. As comparison, claim 2 recites “said temperature.”

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a turbulence-inducing nozzle” at line 3-4. The meaning of “turbulent inducing nozzle” is unclear. It’s unclear what is the difference between the “turbulence-inducing nozzle” as opposed to the types of nozzle that are not “turbulence-inducing”. In particular, it’s unclear if any nozzle can be “turbulence-inducing” or only a specific type of nozzle is considered “turbulence-inducing.” If the latter, then the specification does not describe the particular structures of such specific type of nozzle that makes it a “turbulence-inducing nozzle.” Therefore, clarification is required.
Claim 3 recites “a pressure and said flow rate of between about 50 PSI to about 150 PSI” at line 3-4. It’s unclear how flow rate has a unit of PSI, which is conventionally a unit of pressure. Likewise, it’s unclear if the recited 50-150 PSI is for both pressure and flow rate, or for pressure only. Indeed, the specification discloses a flow rate in the unit of “gallons per minute” (see para. 0033). Clarification is requested.
Claims 2 and 4-6 are rejected because they depend on a claim rejected herein.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, and 4 are rejected under 35 U.S.C. 103 as being unpatentable over ELLIS (WIPO Publication WO2019147592), in view of VACA OSORIO (WIPO Publication WO20110651566, as translated by Google Patents).
Regarding claim 1, ELLIS teaches a method for cleaning a firearm suppressor having firing residue deposits on inner surfaces thereof (see abstract, claims 1-18, para. 0002, fig. 6-7; see also annotated fig. 6-7 below). 

    PNG
    media_image1.png
    764
    600
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    764
    599
    media_image2.png
    Greyscale

ELLIS’s method comprising:
providing a hydraulic system (see fig. 6-7) including a turbulence-inducing nozzle (see annotated fig. 6-7 above; because pump 125 recirculates the cleaning fluid 140 through the nozzle, see fig. 6-7, para. 0071-72, the nozzle induces turbulence or is structurally fully capable of inducing turbulence), and a non-petroleum-based cleaning solution (cleaning fluid 140 can be “Simple Green,” see para. 0013, 0043-44);
installing a used firearm suppressor (suppressor 110) onto said turbulence-inducing nozzle (see annotated fig. 6-7 above);
tempering said non-petroleum-based cleaning solution to a temperature of about 150°F (see para. 0058; this temperature falls within the claimed range of “between about 100°F and about 180°F”); and
flowing said non-petroleum-based cleaning solution (cleaning fluid 140) through said turbulence-inducing nozzle (see para. 0071-72, annotated fig. 6-7 above) and said used firearm suppressor at a predetermined pressure and flow rate (because cleaning fluid 140 is recirculated via pump 125, cleaning fluid 140 inherently has a pressure and a flow rate, which can be predetermined) during a predetermined period of time (the cleaning process inherently has a period of time, which can be predetermined; see para. 0014, cleaning time can range from 1 to 90 minutes, as an example; see para. 0080, another example of cleaning time is 2 hours).
ELLIS does not explicitly teach: “a cleaning chamber”; “placing the used firearm suppressor into said cleaning chamber.”
VACA OSORIO teaches a method of cleaning a firearm (see abstract, fig. 1), just like the present application. VACA OSORIO teaches a cleaning chamber (cleaning chamber 3, fig. 1) and placing the used firearm inside the cleaning chamber (see fig. 1, para. 0032, 0034), wherein the used firearm is cleaned inside the cleaning chamber (see fig. 1, para. 0032, 0034).
Before the effective filing date of the claimed invention, it would’ve been obvious to a person having ordinary skill in the art to modify ELLIS to incorporate a cleaning chamber and a step of placing the used firearm suppressor into said cleaning chamber, with reasonable expectation of cleaning the suppressor. It’s well known in the art to clean a used firearm inside a cleaning chamber (see VACA OSORIO). All the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421 (2007); MPEP § 2143, A. Here, incorporating the cleaning chamber and the step of placing the used firearm suppressor into said cleaning chamber would yield the predictable results of cleaning the used firearm suppressor inside the cleaning chamber.
Regarding claim 2, the combination of ELLIS and VACA OSORIO teaches the method of claim 1. The combination teaches wherein said step of tempering comprises tempering said non-petroleum-based cleaning solution to a temperature of about 150°F (as explained above), which falls within the claimed range of “between about 140°F and about 180°F.”
Regarding claim 4, the combination of ELLIS and VACA OSORIO teaches the method of claim 1. As explained above, the combination teaches said step of flowing comprises flowing said non-petroleum-based cleaning solution through said turbulence-inducing nozzle and said used firearm suppressor, which inherently has a period of time. Examples of cleaning time include 1-90 minutes (see ELLIS at para. 0014) and 2 hours (see ELLIS at para. 0080), which overlap with the claimed range of “between one and twelve hours”; given the overlap, the claimed range is considered obvious. See MPEP § 2144.05.I.
Additionally, cleaning time is considered a result-effective variable. For example, a person having ordinary skill in the art would understand that greater amount of material/residue deposited inside the firearm suppressor would require longer cleaning time reach the desired cleaning result. As another example, ELLIS teaches that cleaning time is related to the power setting (see para. 0080). Therefore, a person having ordinary skill in the art would’ve been motivated to discover a workable or optimal cleaning time through routine experimentation. See MPEP § 2144.05.II.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of ELLIS and VACA OSORIO (as applied to claim 1), and in view of "Sinner's Circle & the 4 factors of cleaning" by JenFab Cleaning Solutions.
Regarding claim 3, the combination of ELLIS and VACA OSORIO teaches the method of claim 1. As explained above, the combination teaches said step of flowing comprises flowing said non- petroleum-based cleaning solution through said turbulence-inducing nozzle and said used firearm suppressor, which inherently has a pressure and a flow rate.
In the combination, the top of the turbulence-inducing nozzle (see annotated fig. 6-7 of ELLIS above)—which is part of the fastener 160—does not appear to be enclosed. But ELLIS teaches that the top of fastener 160 can be enclosed (see fig. 1-2). ELLIS also teaches that various modifications can be made to its invention (see para. 0083).
The combination does not explicitly teach: “between about 50 PSI to about 150 PSI.”
In the cleaning arts, it’s well known that pressure is a result-effective variable. See "Sinner's Circle & the 4 factors of cleaning" by JenFab Cleaning Solutions at 2 (“In 1959, Chemist Herbert Sinner identified four factors involved in effective cleaning: time, temperature, chemistry and mechanics. These factors work together to complete a successful wash cycle”), and at 4 (the mechanics factor can include pressure, turbulence, ultrasonics, etc.).
Before the effective filing date of the claimed invention, it would’ve been obvious to a person having ordinary skill in the art to modify the combination of ELLIS and VACA OSORIO to enclose the turbulence-inducing nozzle (see annotated fig. 6-7 of ELLIS above), with reasonable expectation of increasing the pressure of the cleaning solution. ELLIS already teaches that: the turbulence-inducing nozzle is part of fastener 160; fastener 160 can be enclosed; and various modifications can be made to its invention. Moreover, it’s well known in the cleaning arts to use pressure of the cleaning fluid to enhance cleaning. All the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421 (2007); MPEP § 2143, A.
Additionally, because the pressure of the cleaning solution is a result-effective variable (as explained above), a person having ordinary skill in the art would’ve been motivated to discover—through routine experimentation—a workable or optimal pressure for the cleaning solution. See MPEP § 2144.05.II.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of ELLIS and VACA OSORIO (as applied to claim 1), and as evidenced by “Safety Data Sheet: Simple Green All-Purpose Cleaner” and CAS Common Chemistry (CAS Number 68439-46-3, “Alcohols, C9-11, ethoxylated”).
Regarding claim 5, the combination of ELLIS and VACA OSORIO teaches the method of claim 1. The combination teaches the non-petroleum-based cleaning solution can be “Simple Green” (as explained above), which comprises a mixture of water, ethoxylated alcohol, sodium citrate, sodium carbonate, tetrasodium glutamate diacetate (also called tetrasodium N,N-bis(carboxymethyl)-L-glutamate), and citric acid (see ELLIS at para. 0013, 0044). The ethoxylated alcohol is C9-C11, see “non-ionic surfactant” with CAS Number 68439-46-3 in Section 3 of “Safety Data Sheet: Simple Green All-Purpose Cleaner,” available at https://cdn.simplegreen.com/downloads/SDS_EN-BH_SimpleGreenAllPurposeCleaner.pdf. The chemical corresponding to CAS Number 68439-46-3 is alcohols, C9-C11, ethoxylated, see “Alcohols, C9-11, ethoxylated” (CAS Number 68439-46-3), CAS Common Chemistry, available at https://commonchemistry.cas.org/detail?cas_rn=68439-46-3.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of ELLIS and VACA OSORIO (as applied to claim 1), and as evidenced by “Safety Data Sheet: Simple Green All-Purpose Cleaner,” CAS Common Chemistry (CAS Number 55965-84-9, “Kathon”), and SCRIBNER, The genetic toxicology of Kathon biocide, a mixture of 5-chloro-2-methyl-4-isothiazolin-3-one and 2-methyl-4-isothiazolin-3-one.
Regarding claim 6, the combination of ELLIS and VACA OSORIO teaches the method of claim 1. The combination teaches the non-petroleum-based cleaning solution can be “Simple Green” (as explained above), which comprises an isothiazolinone mixture (see ELLIS at para. 0013, 0044). The isothiazolinone mixture is a mixture containing 5-chloro-2-methyl-2H-isothiazol-3-one and 2-methyl-2H-isothiazol-3-one (3:1), see “isothiazolinone mixture” with CAS Number 55965-84-9 in Section 3 of “Safety Data Sheet: Simple Green All-Purpose Cleaner,” available at https://cdn.simplegreen.com/downloads/SDS_EN-BH_ SimpleGreenAllPurposeCleaner.pdf. The chemical corresponding to CAS Number 55965-84-9 is a mixture of 5-chloro-2-methyl-2H-isothiazol-3-one and 2-methyl-2H-isothiazol-3-one (3:1), see “Kathon” (CAS Number 55965-84-9), CAS Common Chemistry, available at https://commonchemistry.cas.org/detail?cas_rn=55965-84-9; see also H. E. Scribner, et al., The genetic toxicology of Kathon biocide, a mixture of 5-chloro-2-methyl-4-isothiazolin-3-one and 2-methyl-4-isothiazolin-3-one, Mutat Res. 1983 Aug;118(3):129-52 (“Kathon biocide, an aqueous solution containing a mixture of 5-chloro-2-methyl-4-isothiazolin-3-one and 2-methyl-4-isothiazolin-3-one in an approximate ratio of 3:1 . . . ).

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, such as:
BEGINS (US PGPUB 20210063109) teaches cleaning a firearm barrel by connecting a pump to both ends of the barrel to form a fluid circuit (see fig. 1).
SORVAKKO (WIPO Publication WO2010049588) teaches connecting a pump 36 (and end pieces 20 & 38) to both ends of the gun barrel (see fig. 5, pg. 6 line 12-23), wherein the pump 36 produces a pressure in the cleaning fluid circulating through the gun barrel (see fig. 5, pg. 4 line 5-9).
KSN Industry, “Sinner’s Circle: The principles of cleaning,” available at https://www.ksnindustry.com/principles-of-cleaning (“In the late 1950es, the German chemist Herbert Sinner defined the four key parameters of all cleaning processes: temperature, time, chemistry, and mechanics. The parameters are often depicted together in the so-called Sinner’s circle . . . ”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Richard Zhang whose telephone number is (571)272-3422. The examiner can normally be reached M-F 09:00-17:00 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/R.Z.Z./Examiner, Art Unit 1714
/MIKHAIL KORNAKOV/Supervisory Patent Examiner, Art Unit 1714